*519Opinion by
Ervin, J.,
Concurring in Part and Dissenting in Part :
The modern developments of science have made it possible to determine with certainty that the defendant in this case could not be the father of prosecutrix’s child. The integrity and professional ability of the medical witness were not questioned nor is there anything in the evidence to indicate any possibility of error in the laboratory testing. Why, therefore, should further time and money be wasted on a new trial? Some of the courts of our State are years behind in the trial of their cases and the granting of new trials in matters of this kind can but add to the delay. I would, therefore, reverse and discharge the defendant.